Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 1 of 54 PageID #: 11




                   UNITED STATES DISTRICT COURT FOR THE                  ~1LED
                    NORTHERN DISTRICT OF WEST VIRGINIA
                                                                      AU~ 6 2020
                                                                U.S.
UNITED STATES OF AMERICA,                                          WHEEL,~J ~WVND

V.
                                            Criminal No.   ~ 3,’c~’ \~o
JENNIFER MARIE CUFFMAN,
aka “JENNIFER PROCTOR” aka “JEN,”           Violations:     18 U.S.C. §2
DOMINIQUE REVELL DUNGEY,                                    21 U.S.C. § 841(a)(1)
aka “MURDA,”                                                21 U.S.C. § 841(b)(1)(B)(viii)
TYRONE MAJETTE, aka “RULLO”                                 21 U.S.C. § 841(b)(1)(C)
aka “MARLO” aka “BOO MAN,”                                  21 U.S.C. § 846
CARLOS LEEPER, aka “LOS,”                                   21 U.S.C. § 856(a)(2)
MILIK ISIAH STANLEY, aka “TACO,”                            21 U.S.C. § 860
DENICO ANDERSON, aka “TONE,”
BROOKELYN MYERS, aka “BROOKE,”
ANDRE CORNELL DIGGS,
aka “DRE” aka “BIG HOMIE,”
DEONTRE CHRISTIAN JOHNSON,
aka “DAY DAY,”
JALEN DESHON DALTON,
aka “J” aka “NBA J,”
SUSAN MANUEL,
SIHRAHN MAJOR, II, aka “BLACK,”
QUAISON MAURICE HARRIS, aka “ACTION,”
ZACHARY JAMES PARSONS,
MICHAEL MONTREAL MOON, aka “MEEZY,”
ERICK LAMONT STANBACK SINGLETON,
aka “GOTTI,”
SHUNTAZE HARVEY,
ANTONIO MARIO HALL,
MATTHEW TRABERT,
EIANDREUS KILAND REBRAUN PIQUE, aka
“DUKE,”
ASHLY PHILLIPS,
DAMION JONTAZ PIPPENS,
aka “DOLLA” aka “DJ,”
WILLIE JOHNSON, aka “ACE,”
KRISTEN HOFFLER,
JOSEPH GARTH, JR., aka “NEPHEW,”
LARRY A. CUFFMAN, aka “POPS,”

                Defendants.
  Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 2 of 54 PageID #: 12




                                           INDICTMENT

The Grand Jury charges that:

                                             COUNT ONE

                   (Conspiracy to Distribute and Possess with the Intent to Distribute
                       Cocaine Base, Methamphetamine, Heroin, and Fentanyl)

        During a period commencing in or about February 2019, and ending on or about the date of the

Indictment, in Ohio County, within the Northern District of West Virginia, and elsewhere, defendants

JENNIFER MARIE CUFFMAN aka “JENNIFER PROCTOR” aka “JEN,” DOMINIQUE

REVELL DUNGEY aka “MURDA,” TYRONE MAJETTE aka “RULLO” aka “MARLO” aka

“BOO MAN,” CARLOS LEEPER aka “LOS,” MILIK ISIAH STANLEY aka “TACO,” DENICO

ANDERSON aka “TONE,” BROOKELYN MYERS aka “BROOKE,” ANDRE CORNELL

DIGGS aka “DRE” aka “BIG HOMIE,” DEONTRE CHRISTIAN JOHNSON aka “DAY DAY,”

JALEN DESHON DALTON aka “J” aka “NBA J,” SUSAN MANUEL, SIHRAHN MAJOR, II

aka “BLACK,” QUAISON MAURICE HARRIS aka “ACTION,” ZACHARY JAMES

PARSONS, MICHAEL MONTREAL MOON aka “MEEZY,” ERICK LAMONT STANBACK

SINGLETON aka “GOTTI,” SHUNTAZE HARVEY, ANTONIO MARIO HALL, MATTHEW

TRABERT, EIANDREUS KILAND REBRAUN PIQUE aka “DUKE,” ASHLY PHILLIPS,

DAMION JONTAZ PIPPENS aka “DOLLA” aka “DJ,” WILLIE JOHNSON aka “ACE,”

KRISTEN HOFFLER, JOSEPH GARTH, JR. aka “NEPHEW,” and LARRY A. CUFFMAN aka

“POPS,” and others known and unknown to the Grand Jury, did unlawfully, knowingly and intentionally

combine, conspire, confederate, agree and have a tacit understanding to violate Title 21, United States

Code, Section 841(a)(1). It was a purpose and object ofthe conspiracy to possess with intent to distribute

and distribute a mixture and substance containing a detectable amount of cocaine base, also known as

“crack,” a Schedule II controlled substance, methamphetamine, including “ice,” Schedule II controlled
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 3 of 54 PageID #: 13




substances, heroin, a Schedule I controlled substance, and fentanyl, a Schedule II controlled substance;

in violation of Title 21, United States Code, Sections 846 and 841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 4 of 54 PageID #: 14




                                            COUNT TWO

                                    (Distribution of Cocaine Base)

       On or about May 13, 2019, in Ohio County, in the Northern District of West Virginia, defendant

DOMINIQUE REVELL DUNGEY aka “MURDA,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base,

also known as “crack,” a Schedule II controlled substance, in exchange for $60.00 in United States

currency; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 5 of 54 PageID #: 15




                                           COUNT THREE

                        (Distribution of 5 Grams or More of Methamphetamine)

       On or about July 23, 2019, in Ohio County, in the Northern District of West Virginia, defendant

TYRONE MAJETTE aka “RULLO” aka “MARLO” aka “BOO MAN,” did unlawfully,

knowingly, intentionally, and without authority, distribute five (5) grams or more of methamphetamine,

also known as “ice,” a Schedule II controlled substance, in exchange for $800.00 in United States

currency; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(viii).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 6 of 54 PageID #: 16




                                            COUNT FOUR

                                        (Distribution of Heroin)

       On or about July 23, 2019, in Ohio County, in the Northern District of West Virginia, defendant

TYRONE MAJETTE aka “RULLO” aka “MARLO” aka “BOO MAN,” did unlawfully,

knowingly, intentionally, and without authority, distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, in exchange for $300.00 in United States

currency; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 7 of 54 PageID #: 17




                                            COUNT FIVE

                                    (Distribution of Cocaine Base)

       On or about August 15, 2019, in Ohio County, in the Northern District of West Virginia,

defendant CARLOS LEEPER aka “LOS,” did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of cocaine base, also known

as “crack,” a Schedule II controlled substance, in exchange for $100.00 in United States currency; in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 8 of 54 PageID #: 18




                                             COUNT SIX

                                    (Distribution of Cocaine Base)

       On or about August 19, 2019, in Ohio County, in the Northern District of West Virginia,

defendant MILIK ISIAH STANLEY aka “TACO,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base,

also known as “crack,” a Schedule II controlled substance, in exchange for $50.00 in United States

currency; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 9 of 54 PageID #: 19




                                           COUNT SEVEN

                                  (Distribution of Methamphetamine)

       On or about August 19, 2019, in Ohio County, in the Northern District of West Virginia,

defendant MILIK ISIAH STANLEY aka “TACO,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in exchange for $100.00 in United States

currency; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 10 of 54 PageID #: 20




                                           COUNT EIGHT

                (Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about August 30, 2019, in Ohio County, in the Northern District of West Virginia,

defendant MILIK ISIAH STANLEY aka “TACO,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base,

also known as “crack,” a Schedule II controlled substance, in exchange for $50.00 in United States

currency within 1,000 feet of real property comprising the Bridge Park Playground; in violation of Title

21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 11 of 54 PageID #: 21




                                            COUNT NINE

             (Distribution of Methamphetamine within 1000 feet of a Protected Location)

       On or about September 3, 2019, in Ohio County, in the Northern District of West Virginia,

defendant MILIK ISIAH STANLEY aka “TACO,” did unlawffihly, knowingly, intentionally, and

without authority, distribute methamphetamine, also known as “ice,” a Schedule II controlled substance,

in exchange for $100.00 in United States currency within 1,000 feet of real property comprising the

Bridge Park Playground; in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C),

and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 12 of 54 PageID #: 22




                                           COUNT TEN

                                 (Distribution of Methamphetamine)

       On or about September 11, 2019, in Ohio County, in the Northern District of West Virginia,

defendant DENICO ANDERSON aka “TONE,” did unlawfully, knowingly, intentionally, and without

authority, distribute methamphetamine, also known as “ice,” a Schedule II controlled substance, in

exchange for $100.00 in United States currency; in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 13 of 54 PageID #: 23




                                          COUNT ELEVEN

                                 (Distribution of Heroin and Fentanyl)

       On or about December 5, 2019, in Ohio County, in the Northern District of West Virginia,

defendant BROOKELYN MYERS aka “BROOKE,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance, and fentanyl, a Schedule II controlled substance, in exchange for $40.00

in United States currency; in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 14 of 54 PageID #: 24




                                         COUNT TWELVE

                   (Distribution of Heroin within 1000 feet of a.Protected Location)

       On or about December 5, 2019, in Ohio County, in the Northern District of West Virginia,

defendant ANDRE CORNELL DIGGS aka “DRE” aka “BIG HOMIE,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, in exchange for $40.00 in United States currency within

1,000 feet of real property comprising the North Park Apartments, a housing facility owned by a public

housing authority; in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and

860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 15 of 54 PageID #: 25




                                        COUNT THIRTEEN

            (Distribution of Heroin and Fentanyl within 1000 feet of a Protected Location)

       On or about December 6, 2019, in Ohio County, in the Northern District of West Virginia,

defendant ANDRE CORNELL DIGGS aka “DRE” aka “BIG HOMIE,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, and fentanyl, a Schedule II controlled substance, in

exchange for $40.00 in United States currency within 1,000 feet of real property comprising the

Riverview Towers, a housing facility owned by a public housing authority; in violation of Title 21,

United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 16 of 54 PageID #: 26




                                        COUNT FOURTEEN

                (Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about December 16, 2019, in Ohio County, in the Northern District of West Virginia,

defendant DEONTRE CHRISTIAN JOHNSON aka “DAY DAY,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, also known as “crack,” a Schedule II controlled substance, in exchange for $50.00 in

United States currency within 1,000 feet of real property comprising the Jensen Playground; in violation

of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 17 of 54 PageID #: 27




                                           COUNT FIFTEEN

                         (Aiding and Abetting the Distribution of Cocaine Base)

        On or about December 18, 2019, in Ohio County, in the Northern District of West Virginia,

defendants DOMINIQUE REVELL DUNGEY aka “MURDA,” and CARLOS LEEPER aka

“LOS,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, also known as

“crack,” a Schedule II controlled substance, in exchange for $30.00 in United States currency; in

violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841 (a)( 1)

and 841(b)(l)(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 18 of 54 PageID #: 28




                                          COUNT SIXTEEN

                (Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about December 27, 2019, in Ohio County, in the Northern District of West Virginia,

defendant JALEN DESHON DALTON aka “J” aka “NBA J,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, also known as “crack,” a Schedule II controlled substance, in exchange for $40.00 in

United States currency within 1,000 feet of real property comprising the Madison Elementary School;

in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 19 of 54 PageID #: 29




                                              COUNT SEVENTEEN

             (Aiding and Abetting the Distribution of 5 Grams or More of Methamphetamine
                                within 1000 feet of a Protected Location)

        On or about January 2, 2020, in Ohio County, in the Northern District of West Virginia,

defendants SUSAN MANUEL and SIIIRAUN MAJOR, II, aka “BLACK,” aided and abetted by

each other, did unlawfluily, knowingly, intentionally, and without authority, distribute five (5) grams or

more of methamphetamine, also known as “ice,” a Schedule II controlled substance, in exchange for

$160.00 in United States currency within 1,000 feet of real property comprising the Madison Elementary

School; in violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections

841 (a)(1), 841 (b)( 1 )(B)(viii), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 20 of 54 PageID #: 30




                                             COUNT EIGHTEEN

   (Distribution of 5 Grams or More of Methamphetamine within 1000 feet of a Protected Location)

        On or about January 3,2020, in Ohio County, in the Northern District of West Virginia, defendant

SIHRAHN MAJOR, II, aka “BLACK,” did unlawfully, knowingly, intentionally, and without

authority, distribute five (5) grams or more of methamphetamine, also known as “ice,” a Schedule II

controlled substance, in exchange for $160.00 in United States currency within 1,000 feet of real property

comprising the Madison Elementary School; in violation of Title 21, United States Code, Sections

841 (a)(1), 841 (b)(1 )(B)(viii), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 21 of 54 PageID #: 31




                                         COUNT NINETEEN

                                 (Distribution of Heroin and Fentanyl)

        On or about January 3,2020, in Ohio County, in the Northern District of West Virginia, defendant

QUAISON MAURICE HARRIS aka “ACTION,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance, and fentanyl, a Schedule II controlled substance, in exchange for $40.00

in United States currency; in violation of Title 21, United States Code, Sections 841(a)(1) and

841 (b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 22 of 54 PageID #: 32




                                          COUNT TWENTY

                        (Aiding and Abetting the Distribution of Cocaine Base)

        On or about January 6, 2020, in Ohio County, in the Northern District of West Virginia,

defendants ZACHARY JAMES PARSONS and QUAISON MAURICE HARRIS aka “ACTION,”

aided and abetted by each other, did unlawfully, knowingly, intentionally, and without authority,

distribute a mixture and substance containing a detectable amount of cocaine base, also known as

“crack,” a Schedule II controlled substance, in exchange for $40.00 in United States currency; in

violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 23 of 54 PageID #: 33




                                      COUNT TWENTY-ONE

                (Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about January 7, 2020, in Ohio County, in the Northern District of West Virginia, defendant

QUAISON MAURICE HARRIS aka “ACTION,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base,

also known as “crack,” a Schedule II controlled substance, in exchange for $40.00 in United States

currency within 1,000 feet of real property comprising the Belle Isle Playground; in violation of Title

21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 24 of 54 PageID #: 34




                                      COUNT TWENTY-TWO

   (Distribution of 5 Grams or More of Methamphetamine within 1000 feet of a Protected Location)

       On or about January 7, 2020, in Ohio County, in the Northern District of West Virginia, defendant

SIHRAIIN MAJOR, II, aka “BLACK,” did unlawfully, knowingly, intentionally, and without

authority, distribute five (5) grams or more of methamphetamine, a Schedule II controlled substance, in

exchange for $160.00 in United States currency within 1,000 feet of real property comprising the

Riverview Towers, a housing facility owned by a public housing authority; in violation of Title 21,

United States Code, Sections 841(a)(1), 841(b)(1)(B)(viii), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 25 of 54 PageID #: 35




                                    COUNT TWENTY-THREE

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about January 20, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MICHAEL MONTREAL MOON aka “MEEZY” and ERICK LAMONT STANBACK

SINGLETON aka “GOTTI,” aided and abetted by each other, did unlawfitlly, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, also known as “crack,” a Schedule II controlled substance, in exchange for $40.00 in

United States currency within 1,000 feet of real property comprising the Madison Elementary School;

in violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections

841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 26 of 54 PageID #: 36




                                      COUNT TWENTY-FOUR

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about January 21, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MICHAEL MONTREAL MOON aka “MEEZY” and ERICK LAMONT STANBACK

SINGLETON aka “GOTTI,” aided and abetted by each other, did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, also knon as “crack,” a Schedule II controlled substance, in exchange for $40.00 in

United States currency within 1,000 feet of real property comprising the Jensen Playground; in violation

of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 27 of 54 PageID #: 37




                                      COUNT TWENTY-FIVE

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about January 22, 2020, in Ohio County, in the Northern District of West Virginia,

defendants SHUNTAZE HARVEY and TYRONE MAJETTE aka “RULLO” aka “MARLO” aka

“BOO MAN,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of cocaine base, also known

as “crack,” a Schedule II controlled substance, in exchange for $40.00 in United States currency within

1,000 feet of real property comprising the West Virginia Northern Community College; in violation of

Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 28 of 54 PageID #: 38




                                       COUNT TWENTY-SIX

                (Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about January 22, 2020, in Ohio County, in the Northern District of West Virginia,

defendant MICHAEL MONTREAL MOON aka “MEEZY,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, also known as “crack,” a Schedule II controlled substance, in exchange for $50.00 in

United States currency within 1,000 feet of real property comprising the Madison Elementary School;

in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 29 of 54 PageID #: 39




                                    COUNT TWENTY-SEVEN

                             (Possession with Intent to Distribute Heroin)

       On or about January 23, 2020, in Ohio County, in the Northern District of West Virginia,

defendant MICHAEL MONTREAL MOON aka “MEEZY,” did unlawfully, knowingly,

intentionally, and without authority, possess with the intent to distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance; in violation of Title 21,

United States Code, Sections 841(a)(l) and 841(b)(l)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 30 of 54 PageID #: 40




                                     COUNT TWENTY-EIGHT

                          (Possession with Intent to Distribute Cocaine Base)

       On or about January 23, 2020, in Ohio County, in the Northern District of West Virginia,

defendant MICHAEL MONTREAL MOON aka “MEEZY,” did unlawfully, knowingly,

intentionally, and without authority, possess with the intent to distribute a mixture and substance

containing a detectable amount of cocaine base, also known as “crack,” a Schedule II controlled

substance; in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 31 of 54 PageID #: 41




                                     COUNT TWENTY-NINE

              (Distribution Methamphetamine within 1000 feet of a Protected Location)

       On or about January 23, 2020, in Ohio County, in the Northern District of West Virginia,

defendant MILIK ISIAH STANLEY aka “TACO,” did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in exchange for $300.00 in United States currency

within 1,000 feet of real property comprising the Madison Elementary School; in violation of Title 21,

United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 32 of 54 PageID #: 42




                                          COUNT THIRTY

                         (Aiding and Abetting the Distribution of Cocaine Base)

        On or about January 30, 2020, in Ohio County, in the Northern District of West Virginia,

defendants ANTONIO MARIO HALL and TYRONE MAJETTE aka “RULLO” aka “MARLO”

aka “BOO MAN,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and

without authority, distribute a mixture and substance containing a detectable amount of cocaine base,

also known as “crack,” a Schedule II controlled substance, in exchange for $40.00 in United States

currency; in violation of Title 18, United States Code, Section 2, and Title 21, United States Code,

Sections 841 (a)(l) and 841 (b)(l )(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 33 of 54 PageID #: 43




                                       COUNT THIRTY-ONE

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about February 6, 2020, in Ohio County, in the Northern District of West Virginia,

defendants SHUNTAZE HARVEY and TYRONE MAJETTE aka “RULLO” aka “MARLO” aka

“BOO MAN,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of cocaine base, also known

as “crack,” a Schedule II controlled substance, in exchange for $40.00 in United States currency within

1,000 feet of real property comprising the Elks Playground; in violation of Title 18, United States Code,

Section 2, and Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 34 of 54 PageID #: 44




                                       COUNT THIRTY-TWO

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about February 11, 2020, in Ohio County, in the Northern District of West Virginia,

defendants SHUNTAZE HARVEY and TYRONE MAJETTE aka “RULLO” aka “MARLO” aka

“BOO MAN,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of cocaine base, also known

as “crack,” a Schedule II controlled substance, in exchange for $60.00 in United States currency within

1,000 feet of real property comprising the Wheeling Catholic Central High School; in violation of Title

18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C),

and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 35 of 54 PageID #: 45




                                     COUNT THIRTY-THREE

       (Aiding and Abetting the Distribution of Heroin within 1000 feet of a Protected Location)

       On or about February 12, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MATTHEW TRABERT and EIANDREUS KILAND REBRAUN PIQUE aka

“DUKE,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance, in exchange for $40.00 in United States currency within 1,000feet of real property

comprising the Wheeling University; in violation of Title 18, United States Code, Section 2, and Title

21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 36 of 54 PageID #: 46




                                      COUNT THIRTY-FOUR

 (Aiding and Abetting the Distribution of Methamphetamine within 1000 feet of a Protected Location)

       On or about February 14, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MICHAEL MONTREAL MOON aka “MEEZY” and ERICK LAMONT STANBACK

SINGLETON aka “GOTTI,” aided and abetted by each other, did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of methamphetamine, a Schedule II controlled substance, in exchange for $50.00 in United States

currency within 1,000 feet of real property comprising the Madison Elementary School; in violation of

Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 37 of 54 PageID #: 47




                                       COUNT THIRTY-FIVE

       (Aiding and Abetting the Distribution of Heroin within 1000 feet of a Protected Location)

       On or about February 15, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MATTHEW TRABERT and EIANDREUS KILAND REBRAUN PIQUE aka

“DUKE,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of heroin, a Schedule I

controlled substance, in exchange for $30.00 in United States currency within 1,000 feet of real property

comprising the Wheeling University; in violation of Title 18, United States Code, Section 2, and Title

21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 38 of 54 PageID #: 48




                                        COUNT THIRTY-SIX

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about February 15, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MATTHEW TRABERT and EIANDREUS KILAND REBRAUN PIQUE aka

“DUKE,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, distribute a mixture and substance containing a detectable amount of cocaine base, also known

as “crack,” a Schedule II controlled substance, in exchange for $30.00 in United States currency within

1,000 feet of real property comprising the Wheeling University; in violation of Title 18, United States

Code, Section 2, and Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 39 of 54 PageID #: 49




                                     COUNT THIRTY-SEVEN

                   (Distribution of Heroin within 1000 feet of a Protected Location)

       On or about February 15, 2020, in Ohio County, in the Northern District of West Virginia,

defendant ERICK LAMONT STANBACK SINGLETON aka “GOTTI,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, in exchange for $30.00 in United States currency within

1,000 feet of real property comprising the Madison Elementary School; in violation of Title 21, United

States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 40 of 54 PageID #: 50




                                      COUNT THIRTY-EIGHT

             (Distribution of Methamphetamine within 1000 feet of a Protected Location)

       On or about February 15, 2020, in Ohio County, in the Northern District of West Virginia,

defendant ERICK LAMONT STANBACK SINGLETON aka “GOTTI,” did unlawfully, knowingly,

intentionally, and without authority, distribute methamphetamine, also known as “ice,” a Schedule II

controlled substance, in exchange for $30.00 in United States currency within 1,000 feet of real property

comprising the Madison Elementary School; in violation of Title 21, United States Code, Sections

841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 41 of 54 PageID #: 51




                                       COUNT THRTY-NINE

       (Aiding and Abetting the Distribution of Heroin within 1000 feet of a Protected Location)

       On or about February 24, 2020, in Ohio County, in the Northern District of West Virginia,

defendants ASHLY PHILLIPS and DAMION JONTAZ PIPPENS aka “DOLLA” aka “DJ,” aided

and abetted by each other, did unlawfully, knowingly, intentionally, and without authority, distribute a

mixture and substance containing a detectable amount of heroin, a Schedule I controlled substance, in

exchange for $50.00 in United States currency within 1,000 feet of real property comprising the Luau

Manor, a housing facility owned by a public housing authority; in violation of Title 18, United States

Code, Section 2, and Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 42 of 54 PageID #: 52




                                           COUNT FORTY

                (Distribution of Cocaine Base within 1000 feet of a Protected Location)

       On or about February 26, 2020, in Ohio County, in the Northern District of West Virginia,

defendant QUAISON MAURICE HARRIS aka “ACTION,” did unlawfully, knowingly,

intentionally, and without authority, distribute a mixture and substance containing a detectable amount

of cocaine base, also ksiown as “crack,” a Schedule II controlled substance, in exchange for $50.00 in

United States currency within 1,000 feet of real property comprising the Belle Isle Playground; in

violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 43 of 54 PageID #: 53




                                         COUNT FORTY-ONE

   (Aiding and Abetting the Distribution of Cocaine Base within 1000 feet of a Protected Location)

        On or about February 27, 2020, in Ohio County, in the Northern District of West Virginia,

defendants ASHLY PHILLIPS and DAMION JONTAZ PIPPENS aka “DOLLA” aka “DJ,” aided

and abetted by each other, did unlawfiully, knowingly, intentionally, and without authority, distribute a

mixture and substance containing a detectable amount of cocaine base, also known as “crack,” a

Schedule II controlled substance, in exchange for $40.00 in United States currency within 1,000 feet of

real property comprising the Luau Manor, a housing facility owned by a public housing authority; in

violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 84l(a)(1),

841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 44 of 54 PageID #: 54




                                       COUNT FORTY.~TWO

                   (Aiding and Abetting Possession with Intent to Distribute Heroin
                              within 1000 feet of a Protected Location)

       On or about March 12, 2020, in Ohio County, in the Northern District of West Virginia,

defendants MATTHEW TRABERT and EIANIM{EUS KILAND REBRAUN PIQUE aka

“DUKE,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and without

authority, possess with the intent to distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I controlled substance, within 1,000 feet of real property comprising the Wheeling

University; in violation of Title 18, United States Code, Section 2, and Title 21, United States Code,

Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 45 of 54 PageID #: 55




                                      COUNT FORTY-THREE

                (Aiding and Abetting Possession with Intent to Distribute Cocaine Base
                              within 1Q00 feet of a Protected Location)

       On or about March 12, 2020, in Ohio County, in the Northern District of West Virginia, defendant

MATTHEW TRABERT and EIANDREUS KILAND REBRAUN PIQUE aka “DUKE,” aided and

abetted by each other, did unlawfully, knowingly, intentionally, and without authority, possess with the

intent to distribute a mixture and substance containing a detectable amount of cocaine base, also known

as “crack,” a Schedule II controlled substance, within 1,000 feet of real property comprising the

Wheeling University; in violation of Title 18, United States Code, Section 2, and Title 21, United States

Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 46 of 54 PageID #: 56




                                       COUNT FORTY-FOUR

                                     (Distribution of Cocaine Base)

       On or about April 1, 2020, in Ohio County, in the Northern District of West Virginia, defendant

EIANDREUS KILAND REBRAUN PIQUE aka “DUKE,” did unlawfully, knowingly, intentionally,

and without authority, distribute a mixture and substance containing a detectable amount of cocaine base,

also known as “crack,” a Schedule II controlled substance, in exchange for $200.00 in United States

currency; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 47 of 54 PageID #: 57




                                       COUNT FORTY-FIVE

                   (Aiding and Abetting Possession with Intent to Distribute Heroin
                              within 1000 feet of a Protected Location)

       On or about April 23, 2020, in Ohio County, in the Northern District of West Virginia, defendants

KRISTEN HOFFLER, WILLIE JOHNSON aka “ACE,” and DAMION DONTAZ PIPPENS aka

“DOLLA” aka “DJ,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and

without authority, possess with the intent to distribute a mixture and substance containing a detectable

amount of heroin, a Schedule I controlled substance, within 1,000 feet of real property comprising the

Luau Manor, a housing facility owned by a public housing authority; in violation of Title 18, United

States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 48 of 54 PageID #: 58




                                         COUNT FORTY-SIX

                (Aiding and Abetting Possession with Intent to Distribute Cocaine Base
                              within 1000 Feet of a Protected Location)

        On or about April 23, 2020, in Ohio County, in the Northern District of West Virginia, defendants

KRISTEN HOFFLER, WILLIE JOHNSON aka “ACE,” and DAMION DONTAZ PIPPENS aka

“DOLLA” aka “DJ,” aided and abetted by each other, did unlawfully, knowingly, intentionally, and

without authority, possess with the intent to distribute a mixture and substance containing a detectable

amount of cocaine base, also known as “crack,” a Schedule II controlled substance, within 1,000 feet of

real property comprising the Luau Manor, a housing facility owned by a public housing authority; in

violation of Title 18, United States Code, Section 2, and Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 49 of 54 PageID #: 59




                                      COUNT FORTY-SEVEN

                   (Distribution of Heroin within 1000 feet of a Protected Location)

       On or about May 7, 2020, in Ohio County, in the Northern District of West Virginia, defendant

TYRONE MAJETTE aka “RULLO” aka “MARLO” aka “BOO MAN,” did unlawfully,

knowingly, intentionally, and without authority, distribute a mixture and substance containing a

detectable amount of heroin, a Schedule I controlled substance, in exchange for $1,500.00 in United

States currency within 1,000 feet of real property comprising the Madison Elementary School; in

violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 50 of 54 PageID #: 60




                                        COUNT FORTY-EIGHT

                         (Aiding and Abetting the Distribution of Cocaine Base)

       On or about June 8, 2020, in Ohio County, in the Northern District of West Virginia, defendants

JOSEPH GARTH, JR. aka “NEPHEW” and LARRY A. CUFFMAN aka “POPS,” aided and

abetted by each other, did unlawfully, knowingly, intentionally, and without authority, distribute a

mixture and substance containing a detectable amount of cocaine base, also known as “crack,” a

Schedule II controlled substance, in exchange for $50.00 in United States currency; in violation of Title

18, United States Code, Section 2, and Title 21, United States Code, Sections 841 (a)(l) and 841 (b)(1 )(C).
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 51 of 54 PageID #: 61




                                       COUNT FORTY-NINE

           (Maintaining Drug-Involved Premises within 1000 Feet of a Protected Location)

       During the period commencing on or about May 2019, an exact date being unknown, and

continuing through the date ofthis Indictment, in Ohio County, in the Northern District of West Virginia,

defendant CARLOS LEEPER aka “LOS,” managed and controlled a place located at South York

Street in Wheeling, West Virginia, as an owner and occupant, and did knowingly and intentionally profit

from and make available for use said place for the purpose of unlawfully storing and distributing

controlled substances, that is heroin, a Schedule I controlled substance, methamphetamine, a Schedule

II controlled substance, and cocaine base, also known as “crack,” a Schedule II controlled substance,

within 1,000 feet of real property comprising the Jensen Playground; in violation of Title 21, United

States Code, Sections 856(a)(2) and 860.
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 52 of 54 PageID #: 62




                                             COUNT FIFTY

            (Maintaining Drug-Involved Premises within 1000 Feet of a Protected Location)

       During the period commencing on or about September 2019, an exact date being unknown, to on

or about April 23, 2020, in Ohio County, in the Northern District of West Virginia, defendant KRISTEN

HOFFLER managed and controlled a place located at Market Street in Wheeling, West Virginia, as a

lessee and occupant, and did knowingly and intentionally rent, lease, profit from, and make available for

use said place for the purpose of unlawfully storing and distributing controlled substances, that is heroin,

a Schedule I controlled substance, and cocaine base, also known as “crack,” a Schedule II controlled

substance, within 1,000 feet of real property comprising the Luau Manor, a housing facility owned by a

public housing authority; in violation of Title 21, United States Code, Sections 856(a)(2) and 860.
Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 53 of 54 PageID #: 63




                                      FORFEITURE ALLEGATION

                                         Controlled Substance Act

        Pursuant to Title 21, United States Code, Section 853, and Title 21, United States Code, Section

841, the government will seek the forfeiture of property as part of the sentence imposed in this case; that

is, the forfeiture of any property used, or intended to be used, to commit or to facilitate the commission

of the above referenced offense, and any property constituting, or derived from, proceeds obtained

directly or indirectly, as a result of such offense, including the following:

            1. $1,015.00 in United States currency seized from MICHAEL MONTREAL MOON aka

               “MEEZY” on January 23, 2020;

           2. $2,325.00 in United States currency seized during the execution of a search warrant at

               the residence of MATTHEW TRABERT on March 12, 2020;

           3. $10,000.00 in United States currency seized from the vehicle of DAMION DONTAZ

               PIPPENS aka “DOLLA” aka “DJ” on April 23, 2020;

           4. $1,975.00 in United States currency seized from DAMION DONTAZ PIPPENS aka

               “DOLLA” aka “DJ” on April 23, 2020;

           5. $3,000.00 in United States currency seized during the execution of a search warrant at

               the residence of KRISTEN HOFFLER on April 23, 2020;

           6. Tanfogoli pistol, imported by E.A.A., model Witness P 5, 9mm caliber, serial number

               MT16755, seized during the execution of a search warrant at the residence of KRISTEN

               HOFFLER on April 23, 2020;

           7. Smith & Wesson pistol, model SW9VE, 9mm caliber, serial number DVB7555, and

               accompanying five rounds of Remington 9mm caliber ammunition, seized during the

               execution of a search warrant at the residence of ASHLY PHILLIPS on April 23, 2020;

           8. Smith & Wesson pistol, model unknown, .22 caliber, no serial number, seized during the

               execution of a search warrant at the residence of ASHLY PHILLIPS on April 23, 2020;
 Case 5:20-cr-00016-JPB-JPM Document 4 Filed 08/05/20 Page 54 of 54 PageID #: 64




           9. Colt pistol, model unknown, .25 caliber, serial number 0D66 176, seized during the

               execution of a search warrant at the residence of ASHLY PHILLIPS on April 23, 2020;

               and

           10. $3,144.00 in United States currency seized during the execution of a search warrant on

               May 24, 2020.



                                                                 A True Bill,


                                                                 /5/
                                                                 Grand Jury Foreperson




/5/
WILLIAM J. POWELL
United States Attorney


Shawn M. Adkins
Assistant United States Attorney

Clayton J. Reid
Assistant United States Attorney
